To reverse this case upon the facts seems to me to be an unwarranted invasion of the rights and province of the jury as laid down in art. 657, C. C. P., which in exact words confer upon the jury the exclusive right of judging the credibility of witnesses and the weight of their testimony. It seems a transgression of the rule laid down in cases too numerous to mention to the effect that this court has no right to take the place of the jury and itself pass on the weight of the testimony, or reverse because the court might have rendered a different verdict from what the jury did. Johnson v. State,83 Tex. Crim. 61; Norwood v. State, 80 Tex.Crim. Rep..
My Brother Morrow suggests in his opinion on rehearing that this case is like that of Reed v. State, 93 Tex. Crim. 18. If so, then on the reasoning of that case, beyond question the instant case should be affirmed. Examining that case which reflects the fact that Mr. Reed and Mr. Henry had been jointly engaged in the unlawful manufacture of intoxicating liquor, we observe that without contradiction the testimony shows that Mrs. Henry had gone to bed when her husband and Reed engaged in the illicit manufacture in her home. She swore positively, unequivocally and repeatedly that in no way, in not a single instance, did she aid, advise or encourage said men in *Page 125 
their illegal enterprise. No one contradicted her in the slightest or gave testimony to any word or act of hers aiding or putting forward the making of the whisky. Merely because it was her house in which the whisky was made; her stove on which the whisky was made; her tub in which the mash was put; her well from which the water was drawn, and that she was present in bed when the two men made the whisky, my Brother Morrow insisted upon the original presentation of that case that the jury had the right to say whether she had a guilty connection with the crime, and that the trial court had no right to take from the jury its right to pass on such fact question, and because the jury were not given such right in the charge, — that the case should be reversed. The members of this court have much respect and affection for its Presiding Judge, and in the opinion upon rehearing it was set out by Judge Hawkins that while the making of whisky once, under such circumstances, might not very strongly call for the submission of Mrs. Henry's guilty connection with the crime, yet when the evidence showed that at other times and under like circumstances the same offense was committed, the probability of a jury's conclusion of her guilty connection would be enhanced, and that to refuse to let the jury pass on whether she was so connected, — was reversible error. Without discussing the beauty and lustre of the jewel of consistency, it appears to the writer that if it was wrong in that case to deny to the jury their right to pass on the woman's guilt in a transaction where her liege lord and master was present with whatever coercive influence such presence might exert, he having charge of and putting forward the criminal expedition, how can it be that it is right to reverse in this case wherein the jury have said from her presence, etc., that she was guilty, — that in this case when the trial court let the jury exercise the right given them by statute of passing on the credibility of Mrs. Watson and the weight to be given her testimony, this court will not permit nor allow the exercise of that right to stand. If it was wrong for the court to take from the jury in that case the right to pass on the woman's guilty connection, — upon which entirely depends the question of her being an accomplice, because in that case the evidence showed whisky had been made at the Henry home at other times and before the occurrence in question, — equally here where appellant's own lips inform us that her mother persuaded her to leave her husband because he made and sold beer, and because she said: "That was when they caught us before and poured the mash out," and in which she testified that her *Page 126 
house was raided the year before the instant raid, and it was also shown that a bottle of beer on a table was half consumed when the officers went there on the instant occasion — I repeat, how can it be right to say that the jury's right to pass on such matters must be held in Reed's case inviolate but in the instant case after the jury have exercised their right, that this court will set it aside. Not only this, but in the case before us this appellant's husband was present at court, and when the case against him for possessing this same liquor was dismissed and he was tendered to the defense as a witness, they declined to use him. The State could not. The jury had the woman before them, — they did not have to believe a word of her testimony, — they had as much right to believe that she made the stuff, — and to the writer seemingly much more, — than we have to conclude that she did not legally possess it. While not in accord with Kipling that the female of the species is more deadly than the male, I am wholly unable to subscribe to the doctrine that if a man be alone in a house with a hundred bottles of beer or whisky, he may be convicted for possessing it for sale, but that if a woman under similar circumstances be convicted by a jury of her fellow citizens, this court will substantially direct that she be released and acquitted. The trial court entirely safe-guarded appellant's rights. He told the jury that her mere presence would not make her guilty. He told them that even if her husband possessed the liquor with her knowledge, they would not convict her unless they believed that she assisted and encouraged him in such unlawful possession, and if they had a reasonable doubt of this they would acquit. He told the jury that nearness or proximity would not constitute possession, and before they could find her guilty they must believe she had the actual custody and control of the liquor and had it for purposes of sale. He also gave the jury a charge on circumstantial evidence. A re-examination of this record more firmly convinces me that this case should not be reversed, but should be affirmed. I can only record my respectful dissent. *Page 127